The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of September 14, 2021. Claims 1 to 20 are currently active in the application. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 25, 2022 and September 14, 2021 were filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2 to 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Publication Application 2020/0321292 A1) in view of Ahn (US Patent Publication Application 2017/0075464 A1).
	In regard of claim 1, Park et al. disclose a display panel, comprising a display area and a non-display area, wherein the non-display area at least partially surrounds the display area (See at least , Figures 1 and 4 of Park et al. shows a cross-section of a display panel (1) having a display area (DA) and non display area (NA) as discussed in paragraphs [0055-0060] of Park et al.) and the display panel further comprises a protection structure, wherein the protection structure comprises a first protection structure, wherein the first protection structure comprises at least a first protection layer, a second protection layer, and a third protection layer arranged in stack in a second direction, in the second direction, the first protection layer is located on one side of the second protection layer farther from the substrate, the third protection layer is located on one side of the second protection layer closer to the substrate, the second direction is perpendicular to a plane where the substrate is located (See at least Figure 4 of Park et al. illustrating a protection structure (391, 392, 393) arranged in stack with  a first protection layer (391) located on the side of the second protection layer (392) closer to the substrate (110) as discussed in paragraphs [0161-0162] of Park et al.); the first protection layer comprises an inorganic layer, the second protection layer comprises a metal layer, and the third protection layer comprises an inorganic layer; and the first signal trace is located on one side of the first protection layer closer to the substrate in the second direction (See at least Figure 4 of Park et al. illustrating first protection layer (391), second protection layer (392) and third protection layer (393)  and  illustrating the first signal trace (CT) located on one side of the first protection layer (391) comprising inorganic layer as discussed in paragraphs [0101-0103]).
	However, the reference to Park et al. does not specifically show the display panel wherein the non-display area comprises a bending area and a binding area, and the bending area is located between the display area and the binding area in a first direction; the display panel further comprises a substrate, and the bending area is provided with a first signal trace.
	In the same field of endeavor, Ahn shows the display panel (100) with the non-display area which comprises a bending area and binding area and substrate (106) as shown in Figures 1A, 2, and 3A and discussed in paragraphs [0042-0046] and the bending area is provided with a first signal trace as shown in Figure 1B and discussed in paragraph [0037] of Ahn.
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use a bending area of Ahn with the device of Park et al. in order to allow some of the non-display area to be positioned behind the display area of the display panel, thereby reducing or eliminating the non-display area that needs to be hidden under the masking or the device housing and open possibility to various new display device designs. 
	In regard of claim 12, Park et al. and  Ahn further disclose the display panel of claim 1, further comprising: a touch structure, wherein the touch structure is located on one side of the first signal trace farther from the substrate in the second direction; wherein the touch structure comprises a first touch insulating layer and a second touch insulating layer; and wherein the first touch insulating layer and the second touch insulating layer are further used as the first protection layer (See at least Figure 4 of Ahn illustrating the first protection layer (114) comprising a first touch insulating layer (central portion) and second touch insulating layer (bent portion)protecting the touch structure (112) as discussed in paragraph [0073] of Ahn)
	In regard of claim 13, Park et al. and  Ahn further disclose the display panel of claim 1, wherein the first protection layer, the second protection layer, and the third protection layer are all located on one side of the first signal trace farther from the substrate (See at least Figure 4 of Park et al. illustrating three protection layers (391, 392, 393) located on one side of the substrate (110)) .
	In regard of claim 14, Park et al. and  Ahn further disclose the display panel of claim 1, wherein the first protection structure further comprises a fourth protection layer and a fifth protection layer, in the second direction, the third protection layer, the fourth protection layer and the fifth protection layer are arranged in stack, the fourth protection layer is located on one side of the third protection layer closer to the substrate, and the fifth protection layer is located on one side of the fourth protection layer closer to the substrate; and the fourth protection layer comprises a metal layer, and the fifth protection layer comprises an inorganic layer (See at least Figure 4 of Park et al. illustrating the fourth protection layer (182) and fifth protection layer (360) located on one side of the fourth protection layer closer to substrate (110) as discussed in paragraphs [0092-0093] of Park et al.).
	In regard of claim 15, Park et al. and  Ahn further disclose the display panel of claim 14, wherein the bending area comprises a wire changing area and a first bending area, and in the first direction, the wire changing area is arranged on at least one side of the first bending area; in the wire changing area, the first signal trace comprises at least a first trace section and a second trace section (See at least Figure 1B of Ahn illustrating the bending area comprising wire changing area on one side of the bending area), the first trace section is located in a first metal layer, the second trace section is located in a second metal layer, the second trace section is electrically connected to the first trace section, and the second metal layer is located on one side of the first metal layer farther from the substrate (See at least Figure 1 B of Ahn showing first and second trace section location in second metal layer and electrically connected to the first trance section); the display panel further comprises: a first organic insulating layer and a first inorganic insulating layer, wherein the first organic insulating layer and the first inorganic insulating layer are located between the first metal layer and the second metal layer, the first organic insulating layer is located on one side of the first inorganic insulating layer farther from the substrate, the first organic insulating layer is provided with a first opening (See at least Figure 4 of Park et al. illustrating ,the display panel with first organic insulating layer (182) and second organic insulating layer (360) located between the metal layers (E2) and (E1) in the second direction), the first opening penetrates the first organic insulating layer; and the second metal layer comprises the fourth protection layer, and at least part of the fourth protection layer in direct contact with the first organic insulating layer exposed from the first opening; and the first inorganic insulating layer is further used as the fifth protection layer (See at least Figure 4 of Park et al. illustrating the first opening penetrating the first organic insulating layer (182) and the first inorganic insulating layer (181) used as the fifth protection layer).
	In regard of claim 16, Park et al. and  Ahn further disclose the display panel of claim 1, wherein the first protection structure further comprises a fifth protection layer, in the second direction, the third protection layer and the fifth protection layer are arranged in stack, and the fifth protection layer is located on one side of the third protection layer closer to the substrate; and the fifth protection layer comprises an inorganic layer (See at least Figure 4 of Park et al. illustrating fifth protection layer (360) and third protection layer  (182) located on one side closer to the substrate (110) ).
	In regard of claim 17, Park et al. and  Ahn further disclose the display panel of claim 16, wherein the bending area comprises a wire changing area and a first bending area, and in the first direction, at least one side of the first bending area is provided with the wire changing area (See at least Figures 3B and 4 of Ahn illustrating a display panel with bending area comprising at one side of the first bending area of the display); in the wire changing area, the first signal trace comprises at least a first trace section and a second trace section, the first trace section is located in a first metal layer, the second trace section is located in a second metal layer, and the second trace section is electrically connected to the first trace section (See at least Figure 1B of Ahn illustrating the wire changing area comprising first trace section and second trace section located in a first metal layer (106) as discussed fin paragraphs [0036-0037] of Ahn); the second metal layer is located on one side of the first metal layer farther from the substrate; the display panel further comprises a first organic insulating layer and a first inorganic insulating layer, wherein the first organic insulating layer and the first inorganic insulating layer are located between the first metal layer and the second metal layer, and the first organic insulating layer is located on one side of the first inorganic insulating layer farther from the substrate (See at least Figures 1B and 3B of Ahn illustrating the second metal layer (108) and a first organic insulating layer and a first inorganic layer (182) and first inorganic insulating layer (371) as discussed in paragraphs [0099] of Park et al.); the first organic insulating layer is provided with a first opening, and in the second direction, the first opening penetrates the first organic insulating layer; at least a part of the third protection layer is in direct contact with the first organic insulating layer exposed from the first opening; and the first inorganic insulating layer is further used as the fifth protection layer (See at least Figure 4 of Park et al. illustrating the first organic insulating layer (360) used as fifth insulation layer as discussed in paragraph [0093] of Park et al.).
	In regard of claim 18, Park et al. and  Ahn further disclose the display panel of claim 1, further comprising: a touch structure, wherein the touch structure is located on one side of the first signal trace farther from the substrate; in the second direction, the touch structure comprises a first touch insulating layer, a touch electrode layer, and a second touch insulating layer arranged in stack, the touch electrode layer is located between the first touch insulating layer and the second touch insulating layer; the first touch insulating layer is located on one side of the touch electrode layer farther from the substrate; the first touch insulating layer is further used as the first protection layer; the touch electrode layer comprises the second protection layer; and the second touch insulating layer is further used as the third protection layer (See at least Figure  4 of Ahn illustrating the display panel with the touch structure (112) located on one side of the first signal trace substrate (106) and touch insulating layer (104)  and the touch electrode layer (112) and second touch insulated layer arranged in stack (104) located on one side of the touch electrode layer (114)).
	In regard of claim 19, Park et al. and  Ahn further disclose the display panel of claim 1, comprising: a first area, a second area, and a third area arranged in a third direction; wherein a plurality of first signal traces comprise a first voltage signal trace, a second voltage signal trace, and a clock signal trace, and wherein a voltage on the first voltage signal trace is greater than a voltage on the second voltage signal trace (See Figure 4 of Park et al. illustrating the display panel (1) with first area (NA), second are (DA) and thirst area (GD) with plurality of first signal traces (DS) for clock signal trace and voltage on first signal traces (DC) is greater than a voltage on the second voltage trances (DS) as discussed in paragraph [0071]); wherein the first voltage signal trace is located in the first area, the clock signal trace is located in the second area, and the second voltage signal trace is located in the third area; and the third direction intersects the first direction; wherein the protection structure further comprises a second protection structure, and the second protection structure is located at least one of: a location between the first voltage signal trace and the clock signal trace, or a location between the second voltage signal trace and the clock signal trace; and wherein the second protection structure comprises at least the first protection layer, the second protection layer, and the third protection layer arranged in stack in the second direction (See Figure 4 of Park et al. illustrating first voltage signal trace (DC) located in the firt area (DCR)  and clock signal trace located in the second area (DSR) as discussed in paragraphs [0070-0071] of Park et al.).
	In regard of claim 20, Park et al. and  Ahn further disclose a display device, comprising: a display panel, wherein the display panel comprises a display area and a non-display area, wherein the non-display area at least partially surrounds the display area, the non-display area comprises a bending area and a binding area, and the bending area is located between the display area and the binding area in a first direction; the display panel further comprises a substrate, and the bending area is provided with a first signal trace; and the display panel further comprises a protection structure, wherein the protection structure comprises a first protection structure, wherein the first protection structure comprises at least a first protection layer, a second protection layer, and a third protection layer arranged in stack in a second direction, in the second direction, the first protection layer is located on one side of the second protection layer farther from the substrate, the third protection layer is located on one side of the second protection layer closer to the substrate, the second direction is perpendicular to a plane where the substrate is located; the first protection layer comprises an inorganic layer, the second protection layer comprises a metal layer, and the third protection layer comprises an inorganic layer; and the first signal trace is located on one side of the first protection layer closer to the substrate in the second direction (See rejection of claim 1 provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
The U.S. Patent Publication Application 2020/0303484 A1 to Li
US Patent Publication Application 2020/0235180 to Park et al. 
US Patent Publication Application 2019/0074328 A1 to Park et al.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692